Case: 13-51122      Document: 00512703837         Page: 1    Date Filed: 07/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51122
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 18, 2014
DIEGO VILLALOBOS, JR.,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RACHEL CHAPA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CV-296


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Diego Villalobos, Jr., federal prisoner # 64259-180, appeals the dismissal
of his 28 U.S.C. § 2241 petition wherein he challenged his conviction for
conspiracy to launder monetary instruments. The district court dismissed the
petition, finding that Villalobos failed to satisfy the requirements to proceed
under the savings clause of 28 U.S.C. § 2255(e).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51122    Document: 00512703837     Page: 2   Date Filed: 07/18/2014


                                 No. 13-51122

      Under § 2241, this court reviews findings of fact for clear error and
conclusions of law de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir.
2003). Villalobos’s challenge to the dismissal of the claim that his conviction
was invalid in light of United States v. Santos, 553 U.S. 507 (2008), is
conclusory and offers no meaningful analysis of the district court’s decision. As
noted by the district court, this court, interpreting Santos, has held that where
a defendant is convicted of laundering proceeds from the sale of drugs, the term
“proceeds” means receipts rather than profits. Wilson v. Roy, 643 F.3d 433,
436 (5th Cir. 2011). Thus, the district court did not err in concluding that the
holding of Santos does not undermine Villalobos’s conviction for conspiracy to
launder money.
      For the first time on appeal, Villalobos contends that his conviction for
money laundering is invalid in light of Cuellar v. United States, 553 U.S. 550
(2008), and that this claim may proceed under the savings clause. Because
Villalobos’s challenge to his conviction based on the holding of Cuellar was not
raised in the district court, we will not consider the argument on appeal. See
Wilson, 643 F.3d at 435 n.1.
      The judgment of the district court is AFFIRMED.




                                       2